DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-7 in the reply filed on 4/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/3/2022.
Information Disclosure Statement
The information disclosure statement filed 5/3/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no copies of Non-Patent Literature Documents Cite No’s. 1-6 are provided.
Specification
The use of the term Proto-Pipe [3], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The specification does not provide support for the divot enabling a tight fit of the removal tool and the retaining rod. Although the specification discloses that the divot increases the tightness of the hold, it does not disclose that the divot provides a tight fit overall.
The specification does not provide support for the retaining rod composed of a material with a melting point above 1,600 °C.
Claim Objections
Claim 1 is objected to because of the following informalities: No article proceeds the limitations “central quartz crystal bowl” (lines 7-8) and “retaining rod diameter” (line 9). 
Claim 6 is objected to because of the following informalities: The claim contains two periods. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim requires “each quartz crystal bowl having… central quartz crystal bowl draft hole diameter” (lines 7-8) but then goes on to refer to “the central quartz crystal bowl draft hole diameter” (lines 9-10). It is unclear whether this limitation is intended to refer only to the central quartz crystal bowl draft hole diameter of a single crystal bowl or to require that the central draft holes of all the quartz crystal bowls have the same diameter. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required a retaining rod having a diameter less than the central quartz crystal bowl draft hole diameter of a single one of the quartz crystal bowls. Claims 2-6 are indefinite by dependence.

Regarding claim 2, the term “tight” is a relative term which renders the claim indefinite. The term “tight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification discloses that the divot is added to the removal tool to make it hold the retaining rod more tightly [35], but does not disclose that a tight connection is indeed formed. Therefore the specification fails to reasonably appraise one of ordinary skill in the art as to what connections are tight connections, rendering the claim indefinite. Claims 3-6 are indefinite by dependence.

Regarding claim 5, the claim recites the term “each support” however, claim 1 only requires a single support. It is therefore unclear whether claim 5 introduces new supports into the claimed brass smoking pipe or simply refers to the single support of claim 1, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the single support of claim 1. Claim 6 is indefinite by dependence.

Regarding claim 7, there is insufficient antecedent basis for the limitations “[t]he pipe assembly” and “the brass smoking pipe” in the claim, rendering the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 7, the claim is of improper dependent form since it references itself instead of a claim previously set forth and is therefore of improper dependent form. The instant action does not consider the patentability of the claim under 35 USC 102 or 35 USC 103 since it is impossible to know what the scope of the claim is,l6 and what prior art may therefore be applicable to it.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mendo Pipe (Mendo Pipe & Us, http://www.mendopipe.com/about.html) in view of Carrier (GB 1479999) and Palmer (US 4,201,231) and Palatini (CH 92205, machine translation relied upon).

Regarding claim 1, Mendo Pipe discloses a pipe having a bowl made from solid brass (page 1, bottom, reference numeral 1) and a storage pod (page 1, bottom, reference numeral 2). It is evident that both the bowl and storage pod have diameters since they are circular (page 1, bottom). Mendo Pipe does not explicitly disclose (a) a plurality of bowls, (b) the bowls being crystal and (c) a retaining rod with a support.
Regarding (a), Carrier teaches a removable pipe insert provided in a pipe bowl comprising two perforated plates each having holes in their centers (lines 12-18, figure 2), which are considered to meet the claim limitation of central draft holes. The plates evidently have a rim and a bottom surface since they are plates (figure 2). The plates function as filters (figure 1) that redirect smoke (lines 21-22). The insert is made from non combustible material (lines 26-28). It is evident that redirecting smoke would result in a filtration effect since not all particles are diverted when the smoke is diverted.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the bowl of Mendo Pipe with the insert of Carrier. One would have been motivated to do so since Carrier teaches an insert that redirects smoke to filter it.
Regarding (b), Palmer teaches a pipe having a screen to prevent escape of tobacco placed in the pipe bore (abstract) made from quartz that retains the smokable material while allowing smoke and air to pass (column 5, lines 55-68). Quartz is resistant to temperatures of generated by smoldering of the smokable substance (column 5, lines 55-68).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plates of Carrier from the quartz of Palmer. One would have been motivated to do so since Carrier teaches that the entire insert is made from non combustible material and Palmer teaches that quartz is a suitable material to make screens that prevent the escape of tobacco, which are analogous to the filtering plates of Carrier. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (c), Palatini teaches an insert for tobacco pipe bowls with a device for inserting and removing the same (lines 13-19), which is considered to meet the claim limitation of a retaining rod. The device for removing the insert has a shaft (figure 6, reference numeral 14) with a blade like end (lines 35-40, figure 6, reference numeral 15), which is considered to meet the claim limitation of a support. The shaft is inserted through slots of the insert to attach to the insert to attach to the insert (lines 35-40, figure 2, reference numerals 8, 9). The shaft must have a smaller diameter than the slot since it is inserted through the slot, indicating that, in the combination, the shaft must have a smaller size than the holes in the center of the plates of Carrier so that the shaft can be inserted through the plates.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the insert of Carrier with the device for removing an insert of Palatini. One would have been motivated to do so since Carrier teaches an insert for a pipe bowl and Palatini teaches a device for removing a pipe bowl insert.

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Reynolds (US 1,292,648) teaches a tobacco pipe having a bowl with a cup (page 1, lines 31-35, figure 1, reference numeral C) that is removed using a hooked-end tool (page 2, lines 6-18, figure 1, reference numeral F). However, Reynolds does not teach or suggest the hooked-end tool being attached to a second tool with a divot.
Palatini (CH 92205, machine translation relied upon) teaches an insert for tobacco pipe bowls with a device for inserting and removing the same (lines 13-19), which is considered to meet the claim limitation of a retaining rod. The device for removing the insert has a shaft (figure 6, reference numeral 14) with a blade like end (lines 35-40, figure 6, reference numeral 15). The shaft is inserted through slots of the insert to attach to the insert to attach to the insert (lines 35-40, figure 2, reference numerals 8, 9). However, Palatini does not teach or suggest a second device attached to the shaft with a divot.
Slepian (US 2,087,741) teaches a plug appliance for tobacco pipes which is fit into the bowl of a pipe (page 1, left column, lines 54-55, page 1, right column, lines 1-11) and an associated auxiliary instrument formed from sheet steel that cleans the bowl so that the plug can be inserted (page 2, left column, lines 48-60, figure 2, reference numeral 17). However, Slepian does not teach or suggest a second auxiliary instrument that is fit to the first instrument using a divot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747